Citation Nr: 1713629	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  08-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable evaluation for left knee strain prior to November 18, 2010, and in excess of 10 percent thereafter.

2. Entitlement to a compensable evaluation for degenerative joint disease of the right knee prior to November 18, 2010, in excess of 10 percent from November 18, 2010 to April 3, 2015, and in excess of 20 percent thereafter.

3. Entitlement to an evaluation in excess of 10 percent prior to April 3, 2015 for lumbosacral strain, and to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to October 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a VA Decision Review Officer (DRO) in May 2007 and before the Board in June 2010.  Both hearings were conducted at the RO.  Transcripts of these hearings are of record.

This case was brought before the Board in September 2010, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

In February 2016, the Board denied entitlement to an increased rating for lumbosacral strain prior to April 3, 2015 and granted a 20 percent rating thereafter.  The Board also denied entitlement to increased ratings for the left and right knee disabilities and denied entitlement to a total disability rating based on individual unemployability (TDIU).  The Veteran appealed the decision, in part, to the U.S. Court of Appeals for Veterans Claims (Court).  The Veteran appealed the Board's denial of a rating in excess of 10 percent prior to April 3, 2015 for lumbosacral strain and the denial of increased ratings for the bilateral knee disabilities.  He did not appeal the grant of a 20 percent rating for lumbosacral strain or the denial of a TDIU.  In a November 2016 order, the Court granted a Joint Motion for Remand (JMR), vacated the Board's decision as to the issues the Veteran appealed, and remanded the matters for readjudication consistent with the JMR.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the Court  issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  In light of Correia, a remand is required for the scheduling of additional VA examinations to determine the current severity of the Veteran's left knee strain, degenerative joint disease of the right knee, and lumbosacral strain.  

Regarding the lumbosacral strain, the Court granted a JMR vacating the Board's February 2016 decision denying a rating in excess of 10 percent prior to April 3, 2015 for lumbosacral strain.  The Veteran did not appeal the Board's grant of a 20 percent rating from April 3, 2015.  In the JMR, the parties agreed that the November 2010 VA examination was not adequate for rating purposes because the examiner failed to provide an opinion quantifying any additional degree of motion loss due to flare-ups as required by DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).  See 8 Vet. App. at 206, Mitchell, 25 Vet. App. at 37, and Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Based on the JMR, a remand is necessary to afford the Veteran a VA examination and obtain an opinion quantifying any additional degree of motion loss due to flare-ups.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any.

2. The schedule the Veteran for a new VA examination of his left knee strain and right knee degenerative joint disease.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examination report must include ranges of motion of both knees in active motion, passive motion, weight-bearing, and non-weight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3. Then schedule the Veteran for a new VA examination of all orthopedic and neurologic manifestations of his back disability.  The examiner must be provided access to the electronic claims file and a copy of this remand and he or she must indicate review of these items in the examination report.

Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The orthopedic examination should measure both active and passive range of motion and in weight bearing and non-weight bearing, as well as record any neurologic manifestations.  This should include an examination to determine all neurologic abnormalities that result from the Veteran's back disability.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion that would have been present at the time of the prior examination in November 2010.  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. The examiner should also note any neurologic impairment associated with the lumbar spine disability.  The severity of any associated disability, including that of the left and right lower extremities, should be noted.

g. The examiner should provide a full description of the effects the back disability and any neurologic impairment have had on the Veteran's ordinary activities over the course of the appeal period, if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response and then return the case to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




